Citation Nr: 0513700	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right femur 
disability, on the basis of aggravation.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for osteoarthritis of 
the lumbosacral spine.

4.  Entitlement to service connection for osteoarthritis of 
the knees.

5.  Entitlement to an initial compensable disability rating 
for residuals of kidney stones.

6.  Entitlement to an initial compensable disability rating 
for maxillary sinusitis.

7.  Entitlement to an initial compensable disability rating 
for residuals of fractures to the first and fifth toes of the 
left foot.

8.  Entitlement to an initial compensable disability rating 
for residuals of onychomycosis, with subsequent removal of 
the right second toenail.

(The issue of entitlement to an initial compensable 
disability rating for foreign body granuloma, right index 
finger, is the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

A Travel Board Hearing was held on January 9, 2001, in 
Montgomery, Alabama, before the undersigned, who is a 
Veterans Law Judge and was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of the hearing is of record.  The Board notes that 
a second Travel Board Hearing was conducted in May 2004 by 
another Veterans Law Judge.  Review of the transcript of the 
May 2004 hearing reveals that while the issues addressed 
below were discussed in passing, the Veterans Law Judge did 
not assume jurisdiction over them, thus a decision by a 
three-judge panel is not appropriate in this case.  See 
38 U.S.C.A. § 7107(c) (West 2002).

The Board remanded the issues that are the subject of this 
decision in March 2001.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that the veteran 
has clarified the issue of entitlement to an initial 
compensable disability rating for residuals of fractures to 
the first and fifth toes of the left foot.  On the March 2001 
Remand, it was noted that this issue should have been the 
first and fifth toes of the right foot; however, at a May 
2004 Travel Board Hearing addressing another issue the 
veteran clarified that it was a disability of toes on his 
left foot.

In a February 2003 decision, the RO granted the veteran's 
claim of entitlement to a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities; the 
issue is therefore no longer in appellate status.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's right femur disability was aggravated 
during his period of active service consisting of shortening 
of the right lower extremity necessitating the use of shoe 
lifts and of degenerative joint disease of the right hip.

3.  The competent medical evidence does not show a current 
diagnosis of gastroesophageal reflux disease (GERD).

4.  The veteran's degenerative joint disease of the 
lumbosacral spine was incurred during active service.

5.  The veteran's bilateral degenerative joint disease of the 
knees was incurred during active service.

6.  The veteran's service-connected residuals of kidney 
stones do not require diet therapy, drug therapy or invasive 
or non-invasive procedures, and are manifested by attacks of 
colic less frequent than "occasional."

7.  The veteran's service-connected maxillary sinusitis is 
manifested by five to six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent 
discharge.

8.  The veteran's service-connected residuals of fractures to 
the first and fifth toes of the left foot are manifested by 
mild symptomatology.

9.  The veteran's service-connected residuals of 
onychomycosis, with subsequent removal of the right second 
toenail is manifested by painful scarring.


CONCLUSIONS OF LAW

1.  A right femur disability was aggravated in active 
service. 38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.304, 3.306 (2004).

2.  Gastroesophageal reflux disease was not incurred or 
aggravated in active service.  38 U.S.C.A. §§1110, 1131, 
5103, 5107 (West 2002); 38 C.F.R. §§3.102, 3.303 (2004).

3.  Degenerative joint disease of the lumbosacral spine and 
of the knees was incurred in active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(d) (2004).

5.  The criteria for an initial compensable rating for 
residuals of kidney stones have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.115a, 
4.115b Diagnostic Codes 7508, 7509 (2004).

6.  The criteria for an initial disability rating of 10 
percent, and no more, for maxillary sinusitis have been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. 4.97 Diagnostic Code 6513 
(2004).

7.  The criteria for an initial compensable rating for 
residuals of fractures to the first and fifth toes of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.20, 4.71a, Diagnostic Codes 5171, 
5172, 5283, 5284 (2004).

8.  The criteria for an initial disability rating of 10 
percent, and no more, for residuals of onychomycosis, with 
subsequent removal of the right second toenail have been met.  
38 U.S.C.A. § 1155, 5107; 38 C.F.R. 4.118 Diagnostic Codes 
7801, 7802, 7803, 7804, 7813 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  With respect to the veteran's 
claims of service connection for aggravation of a right femur 
disability, osteoarthritis of the lumbosacral spine and 
knees, an initial compensable disability for maxillary 
sinusitis and residuals of onychomycosis, with subsequent 
removal of the right second toenail, the Board finds, in 
light of the favorable decision below, that no further 
assistance or notification action is necessary.  Regarding 
the remaining claims, for the reasons set forth below, the 
Board finds that VA has satisfied its duties to the veteran 
under the VCAA.  

With regard to the veteran's claims of entitlement to initial 
compensable disability for residuals of kidney stones and 
residuals of fractures to the first and fifth toes of the 
left foot, the Board notes that in a Precedent Opinion dated 
in December 2003, the VA General Counsel found that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising from, or "downstream" from, the grant of 
service connection such as claims for an earlier effective 
date or disagreement with the initial rating of a newly 
service-connected disability.  See Vet. Aff. Op. Gen. Couns. 
Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of 
the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).

Nevertheless, the Board finds that the VA has provided notice 
compliant with 38 U.S.C.A. § 5103 on all issues on appeal.  
In an April 2001 letter, a May 2003 letter, and a June 2003 
letter, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence was to be provided by him and 
what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters also contained language in effect advising the 
veteran to submit or identify any evidence that he believed 
would help the RO decide his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. 
No. 1-2004.

Here, the Board acknowledges that the VCAA notice letters 
were provided to the veteran long after the initial 
adjudication of his claim in February 1999.  The U.S. Court 
of Appeals for Veterans Claims (Court) has expressed the view 
that a claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini, 18 Vet. App. at 420-
421.  In this case, however, it is obvious that the RO could 
not have provided the VCAA notice prior to the initial 
adjudication because that adjudication took place more than a 
year before the enactment of the VCAA and the promulgation of 
its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the February 2003 Supplemental 
Statement of the Case, the RO indicated that it had again 
reviewed the veteran's claims folders in their entirety.  
Thus, the Board finds that the veteran received the same 
benefit of the RO's full consideration of all the evidence of 
record, as he would have received had he received the VCAA 
notice prior to initial adjudication.  Moreover, the Board 
notes that the effective date of any award based on 
additional evidence would have been fixed in accordance with 
the claim that was the subject of the initial adjudication.  
38 C.F.R. § 3.156(b) (2003) (new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision, if a timely appeal has been 
filed, will be considered as having been filed with the 
claim, which was pending at the beginning of the appeal 
period); see also 38 C.F.R. § 3.400(q)(1) (2003) (providing 
that when new and material evidence is received within the 
appeal period, the effective date will be set as if the prior 
denial had not been made).  For the reasons set forth above, 
the Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in March 2001 to obtain additional records as well as 
more complete VA examinations.  The RO has complied, to the 
extent possible, with the Board's remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  It is also noted 
that the veteran's service department medical records are on 
file, as are relevant post-service clinical records.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - 
(3) (2004).  There is no indication of outstanding records, 
nor is there a need for another VA medical opinion, given the 
thoroughness of the examination reports recently obtained by 
the RO.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The Board also notes the veteran's reluctance to participate 
in further VA examinations.  The Board remanded the veteran's 
claims in March 2001 in order for further evidentiary 
development to be accomplished because the state of the 
record at that time was insufficient to fairly address the 
merits of his claims for service-connected compensation.  
Subsequent to the May 2004 Travel Board Hearing, the RO 
attempted to reschedule further VA examinations in August 
2004; however, it appears the veteran failed to report for 
the examinations.  The Board is cognizant of the veteran's 
difficulties in scheduling convenient appointment times for 
the requested examinations; however, it must be emphasized 
that, "[t]he duty to assist in the development and 
adjudication of a claim is not a one way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Clearly, therefore, it is 
incumbent upon the veteran to cooperate in any way that will 
facilitate the RO's efforts in developing this claim, to 
include providing information as to current medical 
treatment, and reporting for an examination.  The Board finds 
that due to the veteran's failure to report to the August 
2004 examinations, further requests for VA examinations are 
counter-productive and proceeding upon the record as it 
stands is appropriate.  38 C.F.R. § 3.655 (2004)  

For all the foregoing reasons, the Board concludes that VA's 
duties to notify and assist the veteran have been fulfilled.

Service Connection

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(3) (2004); see 
38 U.S.C.A. § 1101(3) (West2002); and 38 C.F.R. § 3.309(a) 
(2004) (listing applicable chronic diseases, including 
arthritis).  

Service connection for Musculoskeletal Disabilities

Review of the veteran's service medical records reveals that 
on the Report of Medical History provided in June 1977, the 
veteran reported having fractured his right femur, right hip, 
right and left clavicle, and left arm in a motorcycle 
accident four years earlier.  It was noted that there were no 
sequelae.  On the June 1977 examination for ROTC camp, no 
abnormalities were noted.  There were also no abnormalities 
noted on a July 1978 periodic examination.

The veteran was treated for an inversion injury to the left 
foot in July 1989.  An avulsion fracture was noted at the 
base of the 5th left metatarsal.  An X-ray examination of the 
veteran's left foot, dated in July 1989, revealed a fracture 
of the base of the 5th metatarsal.

On an April 1990 periodic examination, the veteran was noted 
to have a 3/4 inch leg length discrepancy.  Also noted were 
complaints of mild rare episodes of lower back pain.

A podiatry consultation dated in April 1990 noted a 
malalignment of the veteran's ankles.  He complained of 
increased ankle pain and difficulty over the previous year.  
His left leg was found to be longer than the right by 1/2 to 3/4 
of an inch secondary to a motor vehicle accident.

In June 1994, the veteran was treated for left knee pain for 
the previous month.  An X-ray examination of the left knee 
was normal.

On the veteran's separation examination in May 1998, the 
examiner noted on the veteran's right foot, the first 
metatarsophalangeal joint had decreased range of motion and 
guarding.  Bilateral patellar grind was noted bilaterally in 
the veteran's knees.  He also had guarding and decreased 
range of motion on hyperextension with a positive straight 
leg-raising test in the spine.  He reported that he had toes 
broken twice and had several broken bones in a motorcycle 
accident.  He also reported that he walked with a limp.  The 
examiner diagnosed mild positive Lachman bilaterally in the 
knees with possible degenerative joint disease of the 
patellofemoral joints, positive guarding of the back on 
hyperextension.

At the veteran's January 1999 VA podiatric examination, he 
reported that his fractured right femur did not really bother 
him, but he did have a creaky type pain.  He was noted to 
walk well without a limp, cane, or appliance.

During the veteran's January 1999 general medical 
examination, the veteran reported that he had a lot of back 
pain, pain in the knees, in the ankles, and the right hip.  
On examination the veteran was noted to have rather marked 
kyphoscoliosis of the thoracic spine.  His lower spine was 
rather stiff as were his knees.  The examiner diagnosed 
status post right femoral bone fracture with pin placement, 
kyphoscoliosis, and osteoarthritis of the lumbosacral spine 
and both knees.

The veteran was next examined by VA in November 2002 pursuant 
to the mandate of the Board's March 2001 Remand.  The 
examiner noted the veteran's history.  He reported fracturing 
his right femur prior to entering the military.  He reported 
his right leg was now shorter by 1 1/2 to 3 inches.  He wore a 
lift in his shoe.  He had pain in his right hip and some low 
back pain that he attributed to osteoarthritis.  The veteran 
also reported he had osteoarthritis of the knees that he 
attributed to physical training in the military when running 
in combat boots.  He had pain in his knees if he walked long 
distances or was on his feet a lot.

On physical examination, the veteran was noted to walk with a 
very slight limp.  His skin examination was negative.  He had 
no sinus tenderness and no post-nasal drip.  He had a mild 
scoliosis to the left of the thoracic spine with a mild 
kyphosis of the lower thoracic spine.  There was point 
tenderness over the lumbosacral spine.  He had a normal range 
of motion in the lumbar spine.  His right leg was about 1/2 
inch shorter than the left.  He had a normal range of motion 
in the right hip.  On examination of the veteran's knees, he 
had negative Lachman's and McMurray's tests, and there was no 
swelling or tenderness of the joints.  He was noted to have 
an absent right second toenail.

A November 2002 X-ray examination of the veteran's right hip 
showed mild degenerative joint disease in addition to 
deformity of the greater trochanter and proximal shaft 
consistent with an old intertrochanteric fracture.  X-ray 
examination of the veteran's knees showed minimal varus 
deformity on the right side with slight narrowing of the 
medial and patellofemoral joint compartments bilaterally, 
worse on the right side, consistent with osteoarthritis.  X-
ray examination of the lumbosacral spine showed mild 
osteopenia, with no significant abnormality identified.

The examiner diagnosed a history of fracture of the neck of 
the right femur with right leg 1/2 inch shorter than the left; 
degenerative joint disease of the lumbosacral spine, with 
minimal loss of function and mild kyphoscoliosis of the 
lumbosacral spine; and degenerative joint disease of both 
knees, minimal loss of function.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such. 38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

The veteran's contentions are unclear regarding exactly what 
he is seeking service connection for in his claim of 
aggravation of a fracture of the right femur.  He essentially 
argues that he now limps, uses a shoe lift to even his leg 
length discrepancy, and experiences pain and stiffness in his 
feet, knees, upper leg, and lower back in walking and 
standing.  He claims the osteoarthritis of the lumbosacral 
spine and both knees, are secondary to his right femur 
injury, and occurred during his period of active service.

The Board finds that with regard to the fracture to the right 
femur, the presumption of soundness does not apply.  The 
veteran's Report of Medical History in June 1977 noted the 
fracture of the veteran's right femur, right hip, right and 
left clavicle, and left arm in a motorcycle accident four 
years earlier.  The leg length discrepancy of the right femur 
has been noted on several occasions to be secondary to the 
motor vehicle accident.  The Board finds that the evidence 
clearly and unmistakably shows that the difference in the 
lengths of the veteran's legs are the result of the fractures 
sustained in the motor vehicle accident and thus this 
condition also pre-existed service.  

The Board finds that the evidence shows the veteran's 
fracture to the right femur, in particular the pre-existing 
condition of a leg length discrepancy, was aggravated during 
the veteran's period of active service.  There was a clear 
increase in disability during his 20-year period of active 
service as evidenced by the examiner in June 1977 noting that 
there were no sequelae of the accident, on the June 1977 
examination for ROTC camp, and on the July 1978 periodic 
examination no abnormalities were noted.  Significantly, by 
the end of the veteran's period of service in May 1998, the 
veteran was using shoe lifts, had symptoms associated with 
the leg length discrepancy that were not noted upon his 
entrance, and had a limp noted on VA examination in January 
1999.

There were also several additional disabilities secondary to 
the fracture incurred during the period of active service.  
While not caused by an event that occurred during service, 
the injuries from the motor vehicle accident clearly predate 
service - they did arise during the veteran's active service 
as secondary to the injuries.

After having carefully considered this matter, the Board is 
of the opinion that the evidence also supports the grant of 
service connection for degenerative joint disease of the 
veteran's lumbosacral spine and of both knees.  The veteran 
complained of low back and knee pain on several occasions 
during service.  Additionally, on the veteran's separation 
examination, possible degenerative joint disease of the 
patellofemoral joints and positive guarding of the back on 
hyperextension were diagnosed.  

Additionally, with regard to the degenerative joint disease 
of the veteran's right hip, the Board finds that while it is 
likely secondary to the veteran's injuries prior to service, 
it was incurred during his period of active service.  There 
is no evidence of pre-existing degenerative joint disease in 
the right hip.  Upon the veteran's entrance into service the 
veteran's injury to the right femur was noted; however, as 
noted above no sequelae were found.  During the course of the 
veteran's period of active service, he complained of 
increasing symptomatology associated with the right leg and 
it was noted on his separation examination that he limped.

The Board notes that while the veteran has not presented any 
evidence of treatment subsequent to service for the 
degenerative joint disease of his lumbosacral spine, right 
hip, and bilateral knees, he has been diagnosed with 
degenerative joint disease of both knees and of the 
lumbosacral spine by the VA examiner in both January 1999 as 
well as in November 2002, and degenerative joint disease of 
the right hip was noted on the November 2002 X-ray 
examination.  Because the veteran filed his claim for service 
connection upon his exit from service, the evidence 
essentially shows a continuity of symptomatology after the 
veteran's period of active service for his complaints of pain 
and stiffness in the lumbosacral spine, the knees, and right 
hip.  

Accordingly, it is the finding of the Board that the record 
supports a grant of entitlement to service connection by 
aggravation of the veteran's right femur fracture and for 
degenerative joint disease of the lumbosacral spine, 
bilateral knees, and right hip.  38 U.S.C.A. §§ 1110, 5107 
(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) (2004).

Service Connection for GERD

Review of the veteran's service medical records shows that he 
was diagnosed and treated for acute gastritis in December 
1980.  On the veteran's separation examination in May 1998, 
the veteran also reported that he had had indigestion for 15 
years and had been thought to have an ulcer at one time.  He 
had been told to relax more.  On his Report of Medical 
History at separation the veteran noted frequent indigestion.

During the veteran's January 1999 general medical 
examination, the veteran was noted to have significant 
heartburn and he walked around with Rolaids and Tums in his 
pocket.  He had no vomiting, no reflux, and no dysphagia.  He 
reported that his stomach was easily upset.  He reported that 
an X-ray examination several years ago had not shown an ulcer 
but did show obvious signs of gastritis.  His appetite was 
very good and he had gained about 10 pounds in the previous 
year.  The examiner diagnosed significant gastroesophageal 
reflux disease.

The veteran has testified that he has continuous 
symptomatology associated with gastrointestinal upset.  He 
testified at the January 2001 Travel Board hearing that his 
stomach was almost constantly upset.  He noted that he did 
not seek treatment every time his stomach was upset.

The veteran was next examined by VA in November 2002 pursuant 
to the mandate of the Board's March 2001 Remand.  The veteran 
reported occasionally having some symptoms of 
gastroesophageal reflux disorder (GERD).  The symptoms 
consisted of pressure in the epigastrium with fullness and 
some reflux symptoms.  He was not seeing a doctor for 
treatment and was not taking any medication except an 
occasional TUMS.  The examiner diagnosed GERD symptoms, mild, 
no therapy and no documentation.

A February 2003 handwritten note by the examiner indicates 
that it was the examiner's opinion that the GERD symptoms 
were not related to service.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  Service connection requires competent 
evidence of a relationship between a current disability and 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).  

Review of the competent medical evidence of record fails to 
show the veteran has sought any type of medical care for his 
currently noted GERD symptoms since an episode of acute 
gastritis in 1980.  While he does apparently take over the 
counter medications to alleviate symptoms that were 
identified by the November 2002 VA examiner as mild GERD 
symptoms, that same examiner noted that there was no 
documentation to support the diagnosis.  

The Board notes the January 1999 VA examiner's diagnosis of 
significant GERD.  It appears that these statements were 
noted on the basis of and with regard to the veteran's own 
self-reported history only.  See Reonal v. Brown, 5 Vet. App. 
458, 460 (1993) (a medical diagnosis is only as credible as 
the history on which it is based); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (a diagnosis "can be no better 
than the facts alleged by the appellant").  Therefore, the 
Board concludes that the only evidence indicating the 
presence of a diagnosis of GERD are his own statements.  In 
this regard, it should be pointed out that, while the veteran 
is competent to provide information regarding the symptoms he 
currently experiences and has experienced since military 
service, there is no indication that he is competent to 
comment upon or render a diagnosis of a specific disease 
process.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).
 
The January 1999 VA examiner's opinion and the symptoms 
reported by the veteran, when weighed against the later 
diagnosis that does not confirm GERD, but merely 
symptomatology, and the complete lack of any current 
treatment for any gastrointestinal disorder since 1980, the 
preponderance of the evidence weighs heavily against the 
finding of a current disorder.

Absent competent medical evidence of a current diagnosis of 
GERD or another gastrointestinal disorder in this case, 
service connection is not established.  In conclusion, 
considering all the entire record, the Board finds that the 
preponderance of the evidence is against service connection 
for GERD.  38 U.S.C.A. §§ 1110, 1112; 5107; 38 C.F.R. 
§§ 3.102, 3.303.

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2004), which requires VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Court has held that the evaluation of the same disability 
under various diagnoses is to be avoided.  See 38 C.F.R. 
§ 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 
Fanning v. Brown, 4 Vet. App. 224, 230 (1993).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Factual Background

Review of the veteran's service medical records reveals he 
was treated for possible renal calculi on the right side in 
June 1995; a follow-up treatment note indicated that the 
veteran had passed the kidney stone.

The veteran was treated for a tender right maxillary sinus in 
December 1996.

The veteran was examined by VA for compensation purposes in 
January 1999.  He reported having a safe dropped on his right 
foot that fractured the right second toe.  He reported that 
they did not do anything to the toe, but finally they had to 
remove the toenail.  He reported that his fractured right 
femur did not really bother him, but he did have a creaky 
type pain.  He was noted to walk well without a limp, cane, 
or appliance.  The examiner noted that the veteran's right 
second toenail had been removed, but that it was well healed.  
He had no callosities, or skin, or vascular changes.  The 
examiner diagnosed a history of kidney stones, status post 
right femoral bone fracture with pin placement, 
kyphoscoliosis, osteoarthritis of the lumbosacral spine and 
both knees, and chronic recurrent sinusitis.

The veteran was next examined by VA in November 2002 pursuant 
to the mandate of the Board's March 2001 Remand.  The 
examiner noted the veteran's history.  The veteran reported 
having had kidney stones on three occasions, most recently 
about a year and a half earlier.  He did not have any known 
kidney disease and had no history of any abnormal calcium 
metabolism.  He had no history of gout or abnormal uric acid.  
The veteran reported that he did not know of any abnormal 
renal function.

With regard to his chronic maxillary sinusitis, he was 
usually treated with vaso-constrictors and occasional 
antibiotics.  He had had no surgery on his maxillary sinus.  
He stated that he had problems with some pain and drainage 
five to six times a year, but was currently having no 
problems.

The veteran reported he fractured his second, third, and 
fourth toes when a safe fell on the toes in the late 1980's.  
He then apparently developed a fungus infection in his right 
second toenail and the right second toenail was removed.  He 
had no problem now.

The examiner diagnosed history of recurrent maxillary 
sinusitis, currently not present, and recurrent kidney stones 
times three, no significance.

Analysis

Initial Compensable Disability Rating for Residuals of Kidney 
Stones

The veteran's service-connected kidney stones are evaluated 
pursuant to Diagnostic Code (DC) 7508 for nephrolithiasis.  
The Rating Schedule for nephrolithiasis, indicates that 
kidney disorders should be rated as hydronephrosis, except 
for recurrent stone formation requiring one or more of the 
following: (1) diet therapy; (2) drug therapy; (3) or 
invasive or non-invasive procedures more than two times per 
year.  If any of the above-stated requirements are met, a 30 
percent disability rating is assigned. 38 C.F.R. § 4.115b DC 
7508 (2004).  Diagnostic Code 7509, for hydronephrosis, 
assigns a 10 percent disability rating for disorders with 
only an occasional attack of colic, not infected and not 
requiring catheter drainage.  A 20 percent disability rating 
is assigned for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent disability rating is assigned for 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Finally, severe hydronephrosis is 
rated as renal dysfunction.  38 C.F.R. § 4.115b DC 7508 
(2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31 (2004). 

There is no competent medical evidence of record that 
indicates the veteran has recurrent stone formation requiring 
either diet or drug therapy or invasive or non-invasive 
procedures more than two times per year.  Thus the criteria 
for a compensable rating under DC 7508 are not met.

The competent medical evidence also does not show 
manifestations of the veteran's kidney stones that meet the 
minimal criteria for a 10 percent rating under DC 7509.  The 
record shows three instances of renal colic produced by 
kidney stones.  Since the veteran's separation from service, 
the record indicates the veteran has had a single episode of 
colic in approximately May or June 2000.  The veteran has not 
provided any information that would indicate a greater 
frequency.  The Board finds that such infrequent attacks of 
colic, i.e., once in the six years since separation from 
service, do not even rise to the frequency of "only an 
occasional attack of colic," particularly given the November 
2002 VA examiner's comment that the veteran's history of 
kidney stones was of "no significance."

Thus, the criteria for a compensable rating for the veteran's 
service-connected kidney stones are not met.  38 C.F.R. 
§§ 4.3, 4.115b DC 7508 (2004).

Initial Compensable Disability for Maxillary Sinusitis

The veteran's maxillary sinusitis is currently rated  
noncompensably under 38 C.F.R. § 4.97, DC 6513 (2004).  Under 
Diagnostic Code 6513, a 10 percent disability rating is 
assigned for sinusitis when there are one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is present. A 30 percent disability rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting. Finally, a 50 percent disability rating, the 
maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries. See 38 C.F.R. § 4.97, DC 6513 (2003). The 
note to that provision defines an "incapacitating episode" 
of sinusitis as one that requires bed rest and treatment by a 
physician. Id.

Review of the medical evidence does not reveal any post 
service "incapacitating episodes" of sinusitis.  The record 
is devoid of any medical evidence that the veteran has had 
sinusitis necessitating bedrest and treatment by a physician.

The veteran reports that he has had recurrent episodes that 
meet the criteria for non-incapacitating episodes.  In 
November 2002 he reported to the VA examiner that he had five 
to six episodes per year.  He described the episodes as 
consisting of pain and drainage.  This is consistent with the 
veteran's January 2001 hearing testimony.

The evidence does not show the required three or more 
incapacitating episodes per year of sinusitis, nor does it 
show more than six non-incapacitating episodes.  Accordingly 
the criteria for a rating of 10 percent under DC 6513 and no 
more are met.  38 C.F.R. §§ 4.3, 4.97, DC 6513 (2004). 

Initial Compensable Disability for Residuals of Fractures to 
the First and Fifth Toes of the Left Foot and 

At the veteran's January 2001 hearing, the veteran asserted 
that his right toes were fractured.  Review of the May 2004 
hearing transcript indicates that the veteran corrected 
himself, and the fracture was of the left toes.  The Board 
notes that this confusion regarding which toes were injured 
and are productive of symptomatology is not indicative of 
substantial impairment arising out of the residuals of 
fractures to the first and fifth toes of the left foot.

The Board is unable to identify any other disability 
associated with the residuals of fractures to the first and 
fifth toes of the left foot.  The veteran has sought no 
treatment for the first or fifth toes, and the VA examiners 
in January 1999 and November 2002 did not record complaints 
specific to these toes nor diagnose any disability secondary 
to these fractures.

At the present time, these fractures are rated under DC 5284 
for foot injuries.  Under that code a moderate injury to the 
foot is rated 10 percent disabling.  A moderately severe 
injury of the foot is rated 20 percent disabling.  A severe 
injury to the foot is rated 30 percent disabling.  Actual 
loss of use of the foot is rated 40 percent disabling.  
Absent any treatment or identifiable disability arising from 
the fractures to the veteran's first and fifth toes of the 
left foot, the Board finds the evidence does not show a 
moderate injury to the foot produced by the fracture 
residuals.

The Board notes that these same ratings are applicable to 
malunion or nonunion of the tarsal or metatarsal bones 
pursuant to DC 5283.  The competent medical evidence does not 
show any malunion or nonunion of the bones of the feet, 
therefore this code is inapplicable.

Finally, the Board notes amputation of the great (first) toe 
without metatarsal involvement is rated 10 percent disabling 
under DC 5171.  Amputation of toes other than the great, with 
removal of the metatarsal head is rated 20 percent disabling 
under DC 5172.  Although fractured the veteran's toes clearly 
were not amputated, and the competent medical evidence does 
not show disability that would approximate that produced by 
amputation of the first toe without metatarsal involvement 
nor the fifth toe with metatarsal involvement.

Residuals of Onychomycosis, with Subsequent Removal of the 
Right Second Toenail.

The veteran contends that a compensable disability rating is 
in order because it is painful to wear several types of shoes 
because of the sensitivity of the surface of his toe where 
the toenail was removed.  At his January 2001 hearing, the 
veteran complained that he had to wear big-toed boots to 
accommodate the residuals of his right second toenail.  He 
noted that this was a "big knob that ha[d] to be manicured 
and cut off" the second toe, otherwise it stuck up and 
rubbed against the shoe and hurt.

At the present time, the veteran's removal of the right 
second toenail is rated by analogy to DC 7813 for 
dermatophytosis.  This code calls for rating as scars (DC's 
7801, 7802, 7803, 7804, or 7805) or dermatitis (DC 7806), 
depending upon the predominant disability.  

The Board finds that a 10 percent disability rating is in 
order pursuant to DC 7804 for scars, superficial, painful on 
examination.  A 10 percent evaluation is assigned for a scar 
on the tip of a finger or toe even though amputation of the 
part would not warrant a compensable evaluation.  This is the 
maximum rating under that code.

There is no evidence of record to indicate that the missing 
toenail causes any limitation of function beyond the pain 
that the veteran has reported.  Therefore the Board finds 
that rating of the missing toenail would be inappropriate 
under DC 7801 for limitation of motion, DC 7802 for scars of 
144 square inches, DC 7803 for unstable scars, or DC 7806 for 
dermatitis.


ORDER

1.  Service connection for a right femur disability, on the 
basis of aggravation, and degenerative joint disease of the 
lumbosacral spine, the knees, and right hip is granted.

2.  Service connection for gastroesophageal reflux disease is 
denied.

3.  An increased disability evaluation to 10 percent for 
maxillary sinusitis is granted, subject to the regulations 
governing the payment of monetary awards.

4.  An increased disability evaluation to 10 percent for 
residuals of onychomycosis, with subsequent removal of the 
right second toenail is granted, subject to the regulations 
governing the payment of monetary awards.

5.  Increased disability evaluations for residuals of kidney 
stones, and residuals of fractures to the first and fifth 
toes of the left foot are denied.




	                        
____________________________________________
	Jeff Martin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


